Citation Nr: 1634508	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  08-14 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran submitted a notice of disagreement with this determination in October 2007, and timely perfected his appeal in May 2008.  The Board notes that the Veteran specifically excluded the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities on his VA Form 9 substantive appeal, and it is not being addressed at this time.

In July 2010, the Veteran presented testimony before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  In March 2012, the issue was remanded for further development.  The claims file is entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In a February 2013 rating decision, the Appeals Management Center increased the Veteran's evaluation to 30 percent, effective February 15, 2013.  As the Veteran is presumed to be seeking the maximum possible evaluation, the issue remains on appeal for the entire period on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in May 2011, the Veteran perfected an appeal of his claim for an increased rating for service-connected right and left patellofemoral chondromalacia and requested a Board hearing.  This hearing has not yet been scheduled, and these issues may not be addressed at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral pes planus warrants ratings higher than those currently assigned.  The Veteran has submitted written statements describing how he has constant pain, marked pronation, extreme tenderness of the plantar surfaces of his feet, and no improvement with orthopedic shoes.  The Veteran testified in July 2010 that it is extremely painful for him to walk even short distances and that he requires a large amount of pain medication.  Board Hearing Transcript 3, 5.  He stated that his gait is affected, is unable to run, and has pain when the feet are manipulated.  Id. at 4.

In March 2012, the issue was remanded in order to afford the Veteran a VA examination.  At a February 2013 orthopedic examination, the Veteran was diagnosed with pes planus with secondary foot pain, callous formation, and blistering.  Physical examination found pain on manipulation of the feet and extreme tenderness of the plantar surfaces of the feet which was not improved with orthopedic shoes or appliances.  The examiner did not discuss whether the Veteran had any additional, related foot problems, such as hammertoes.

While the February 2013 VA examiner indicated that CPRS records were reviewed, the examiner did not discuss the podiatry treatment very recently received by the Veteran which indicated markedly different findings related to his bilateral foot condition.

The Veteran's VA treatment records include a February 2012 podiatry consultation at which the Veteran reported foot pain in the arches and discoloration at the top of his ankles and nail plate in the left great toenail.  Physical examination found midstance pronation, splay foot, and hammertoes at toes 2-5 bilaterally.  The joints of the feet were non-painful upon range of motion or palpation, except for hallux limitus and limited inversion.  There was mild bruising of the nail plate due to pressing against his work boots.  The physician recommended custom orthotics.  There was no pain or discomfort with palpation across the plantar arches.  The Veteran was diagnosed with pes valgo planus, foot strain, bruised nail plate, and subtalar joint pain secondary to compensatory abnormal pronation.

A January 2013 podiatry follow-up report noted similar findings, including an ingrown nail plate on the left great toe.

The Board finds that in light of the conflicting findings of the Veteran's VA treatment records and the indication that he may have a hammertoes disability which is related to his service-connected pes planus, this issue must be remanded in order to obtain a new VA examination to fully assess the severity of the Veteran's condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records from February 2013 the present.

2.  After all outstanding records are associated with the claims file, schedule the Veteran for a VA foot examination to determine the current level of severity of his service-connected bilateral pes planus.  All records in the electronic claims file, including Virtual VA and VBMS, must be made available to and reviewed by the VA examiner in conjunction with the examination 

(a) The examiner should address all symptoms and functional impairment associated with the Veteran's bilateral pes planus.  The examiner must indicate whether pes planus results in limitation of motion of the foot or ankle and estimate the severity of the impairment.  The examiner should also discuss whether there is any evidence of abnormal weight-bearing, inward bowing or spasm on manipulation of the tendo Achilles, tenderness or accentuated pain on manipulation and use of the feet, marked deformity, swelling on use, callosities, marked pronation, inward displacement, or any other notable symptoms.

(b) The examiner should address whether the Veteran has any additional diagnoses/disorders of the feet, such as hammertoes and in-grown toenail, and state whether they are direct symptoms of his pes planus or whether they are separate disorders that are (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by his service-connected pes planus.

If the examiner determines that any current symptoms are the result of separate foot disorders that are not service connected, the examiner must determine if such symptoms are so inseparable from the Veteran's pes planus that they are part and parcel of the service-connected disability.  If the examiner is unable to make a distinction between the symptomatology caused by pes planus and the symptomatology of any other foot disorder, then he/she should expressly so state and consider all such symptoms in the aggregate as part and parcel of the Veteran's service-connected disability.  

(c) Please discuss the symptoms present in the Veteran's VA treatment records, including the February 2012 VA podiatry consultation, and state whether such evaluation indicates any medically inconsistent symptomatology with the VA examinations of record.  

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

3.  Once the above actions have been completed, readjudicate the Veteran's claim.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




